Case 2:19-bk-21745-ER               Doc 13 Filed 12/27/19 Entered 12/27/19 15:01:41                            Desc
                                     Main Document Page 1 of 2




                                                                                    FILED & ENTERED

                                                                                           DEC 27 2019

                                                                                      CLERK U.S. BANKRUPTCY COURT
                                                                                      Central District of California
                                                                                      BY evangeli DEPUTY CLERK




                      UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                                    LOS ANGELES DIVISION


In re:       Armond Rostamians,                             Case No.: 2:19-bk-21745-ER
             Debtor.                                        Chapter: 7
                                                            MEMORANDUM OF DECISION
                                                            DENYING MOTION FOR REMOVAL
                                                            FROM SCHEDULE OF UNSECURED
                                                            CREDITORS
                                                            [RELATES TO DOC. NO. 9]

                                                            [No hearing required pursuant to Federal Rule
                                                            of Civil Procedure 78(b) and Local Bankruptcy
                                                            Rule 9013-1(j)(3)]

    The Court has reviewed an untitled document filed in pro se by Kathrine Shahbazian (the
“Motion”). Pursuant to Civil Rule 78(b) and LBR 9013-1(j)(3),1 the Court finds this matter to be
suitable for disposition without oral argument.2 For the reasons set forth below, the Motion is
DENIED.

I. Facts and Summary of Pleadings
   Armond Rostamians (the “Debtor”) filed a voluntary Chapter 7 petition on October 4, 2019.
The Debtor scheduled Shahbazian as a general unsecured creditor with a claim of $0.00. Under

1
  Unless otherwise indicated, all “Civil Rule” references are to the Federal Rules of Civil Procedure, Rules 1–86; all
“Bankruptcy Rule” references are to the Federal Rules of Bankruptcy Procedure, Rules 1001–9037; all “Evidence
Rule” references are to the Federal Rules of Evidence, Rules 101–1103; all “LBR” references are to the Local
Bankruptcy Rules of the United States Bankruptcy Court for the Central District of California, Rules 1001-1–9075-
1; and all statutory references are to the Bankruptcy Code, 11 U.S.C. §§101–1532.
2
  Shahbazian did not set the Motion for hearing or seek adjudication of the Motion on a negative-notice basis
pursuant to the procedure set forth in LBR 9013-1(o).
Case 2:19-bk-21745-ER          Doc 13 Filed 12/27/19 Entered 12/27/19 15:01:41            Desc
                                Main Document Page 2 of 2



“type of nonpriority unsecured claim,” the Debtor’s Schedule E/F provides that Shahbazian is
scheduled for notice purposes.
    Shahbazian requests that she be removed from the schedule of unsecured creditors.
Shahbazian believes that being scheduled as a creditor prevents her from continuing to pursue a
wage and hour case against Magic Trip Transportation, Inc. (“Magic Trip”) before the California
Department of Industrial Relations. Shahbazian states that her wage and hour claims are against
Magic Trip, not the Debtor. According to Shahbazian, the Debtor worked as a driver for Magic
Trip and did not play a role in denying Shahbazian the wages which she asserts she was owed.

II. Findings and Conclusions
    The Motion was not served upon any parties. That alone is cause for denying the Motion.
    In addition, the underlying premise of the Motion is incorrect as a matter of law. Whether
Shahbazian is scheduled as a creditor does not determine whether the automatic stay arising in
the Debtor’s case bars Shahbazian from pursuing wage and hour claims against Magic Trip.
From the limited information in the Motion, the Court cannot determine whether it is necessary
for the Debtor to obtain relief from the automatic stay before pursuing her claims against Magic
Trip. Although the Court makes no findings regarding the issue, it appears that the automatic
stay may not apply to Shahbazian’s claims against Magic Trip.
    In the event the automatic stay in the Debtor’s case does apply to Shahbazian’s claims
against Magic Trip, Shahbazian’s remedy is to file a properly-noticed motion seeking relief from
the automatic stay. To the extent that Shahbazian’s claims against Magic Trip seek to impose
liability against the Debtor, it may also be necessary for Shahbazian to file a dischargeability
action in order to preserve her rights. Shahbazian is strongly advised to consult with competent
bankruptcy counsel regarding these issues.
    Based upon the foregoing, the Motion is DENIED. The Court will enter an order consistent
with this Memorandum of Decision.
                                                 ###




     Date: December 27, 2019
